FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 ANA GLORIA AVALOS-ESCALANTE,                      No. 08-70488

                Petitioner,                        Agency No. A098-432-311

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Ana Gloria Avalos-Escalante, a native and citizen of El Salvador, petitions

pro se for review of a Board of Immigration Appeals order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
withholding of removal and protection under the Convention Against Torture

(CAT). We have jurisdiction under 8 U.S.C. § 1252. We review factual findings

for substantial evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008), and deny the petition for review.

       Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Avalos-Escalante failed to show her alleged persecutors

threatened her on account of a protected ground. Her fear of future persecution

based on an actual or imputed anti-gang or anti-crime opinion is not on account of

the protected ground of either membership in a particular social group or political

opinion. See Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009);

Santos-Lemus at 745-46; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”)

       Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Avalos-Escalante did not establish a likelihood of torture

by, at the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

       PETITION FOR REVIEW DENIED.




MVD/Inventory                              2                                    08-70488